Per Curiam.

This is a clear case. After a dissolution of a copartnership, the power of one party to bind the others, wholly ceases. There is no reason why his acknowledgment of an account should bind his copartners, any more than his giving a promissory note in the name of the firm, or any' other act. The plaintiff ought to have produced'furthef evidence of the debt; the acknowledgment of 'Hastie alone was not sufficient to charge Patrick.
There must be a new trial; with costs to abide the event of the suit.
New trial granted.